Title: From Thomas Jefferson to Mary Jefferson, 24 April 1791
From: Jefferson, Thomas
To: Jefferson, Mary



Philadelphia Apr. 24. 1791.

I have received my dear Maria, your letter of Mar. 26. I find I have counted too much on you as a Botanical and zoological correspondent: for I undertook to affirm here that the fruit was not killed in Virginia, because I had a young daughter there who was in that kind of correspondence with me, and who I was sure would have mentioned it if it had been so. However I shall go on communicating to you whatever may contribute to a comparative estimate of the two climates, in hopes it will induce you to do the same to me.—Instead of waiting to send the two vails for your sister and yourself round with the other things, I inclose them with this letter. Observe that one of the strings is to be drawn tight round the root of the crown of the hat, and the vail then falling over the brim of the hat is drawn by the lower string as tight or loose as you please round the neck. When the vail is not chosen to be down, the lower string also is tied round the root of the crown so as to give it the appearance of a puffed bandage for the hat. I send also inclosed the green lining for the Calash. J. Eppes is arrived here. Present my affections to Mr. R. your sister & niece. Your’s with tender love,
Th: Jefferson



April  5.Apricots in blossom.Cherry leafing.


9:Peach in blossom.Apple leafing.


11.Cherry in blossom.



